Per Curiam.
The court did not err in overruling the motion for new trial, based upon the extraordinary ground of newly discovered evidence. Such motions are not generally favored, and should not be granted unless there is a likelihood that upon a second investigation a result different from that first obtained would be reached. The newly discovered evidence, the validity and credibility of which was addressed to the trial judge, would not likely produce a different result, and the court did not abuse his discretion in.refusing the grant of another trial.

Judgment wffirmed.


All the Justices concur, except

*175No. 8488.
January 16, 1932.